DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 07/16/2021.


Status of Claims

Claims 1, 3, 6, 9-10, 12, 15, 18-19, and 21 have been amended. 
Claims 1-13 and 15-21 are now pending.

Response to Arguments

Objections to claims 9 and 21 are withdrawn due to submitted amendments.
Applicant's arguments filed on 07/16/2021 regarding the 35 U.S.C. 103 rejection of claims 1-13 and 15-21 have been fully considered. The Applicant argues the following.
  	The Applicant argues that the combination of Shafer, Kilner and Sharma does not describe or make obvious at least “identify, in response to identifying that the threshold number of the plurality of different customers each have the respective dwell time in the first area of at least the threshold dwell time, a first set of a least one product positioned adjacent the first area and based on the direction each of the threshold the threshold number of different customers is looking during 
The Examiner respectfully disagrees. The combination of Shafer, Kilner and Sharma teach the above mentioned limitations as shown on pages 18-20 of this office action. In summary, Shafer does not explicitly teach, however, Kilner teaches identifying a product positioned adjacent to the first are based on the direction the customer is looking via the display arrangement that includes an image display with a mounted camera, face detection software, and a statistical analysis module that captures human face positions, head count, and dwell time.  The display arrangement is located at predetermined position in a store (shop), mounted on a shelf amongst products displayed for sale [0033]. For a particular display area the headcount and dwell time will be function of both the product on sale at the corresponding location and the promotional media being displayed at that display device (Fig. 8 and [0083]). Therefore, Kilner’s display arrangement configuration associates a product and display to a customer’s facial position and dwell time. 
  	The Applicant also argues that nothing in Shafer, Kilner, Sharma or their combination describes or makes obvious any type of identification of a set of at least one product, nor any consideration of a field of view of the customer based on a direction the customer is looking to identify a set of at least one product that the customers are looking at during the respective dwell times (pgs. 12-13).
The Examiner respectfully disagrees for same reasons as stated above in response to argument I. Kilner teaches identifying a set of at least one product and considers a field of view of the customer based on a direction the customer is For a particular display area the headcount and dwell time will be function of both the product on sale at the corresponding location and the promotional media being displayed at that display device (Fig. 8 and [0083]). Therefore, Kilner’s display arrangement configuration associates a product and display to a customer’s facial position, field of view, and dwell time.
  	The Application argues that the applied combination of Shafer, Kilner and Sharma does not describe or make obvious at least the identification that “a threshold number of the plurality of different customers each had a respective dwell time in the first area of at least a threshold dwell time” as recited in claim 1 (pgs. 13-14). 
The Examiner respectfully disagrees. The Examiner submits that the combination of Shafer, Kilner, and Sharma teach the limitation mentioned above as expressed on pages11-16 of this office action. Shafer teaches applying threshold criterion/rules to monitoring data, Kilner teaches monitoring headcount of distinct faces and dwell times, and Sharma teaches comparing a dwell time to 
 	The Applicant argues that one skilled in the art would not modify Shafer in view of Kilner and Sharma to identify a set of at least one product based on a direction the customer is looking and within a predicted field of view of the respective threshold number of customers (pgs. 14-15).
The Examiner respectfully disagrees. The Examiner submits that it is feasible to modify Shafer’s monitoring (e.g. video surveillance) to include video analysis to determine the respective dwell time and direction each customer is looking for a plurality of customers in an area as taught by Kilner in order to give improved feedback to the originators of the advertising material as to the success of that material in persuading consumers to buy a product (Kilner e.g. [0013]). Shafer, Kilner, and Sharma’s inventions are directed towards collecting customer data and monitoring customer interaction with a product for the common purposes of analyzing effectiveness of various displays and store setups (Shafer e.g. [0172], Kilner e.g. [0013], and Sharma e.g. col. 4 lines 7-8). The Examiner submits that this effectiveness can be measured by sales, customer traffic, dwell time, etc. Therefore, the modification of Shafer in view of Kilner or the combination of Shafer, 
 	The Applicant argues that the combination of Shafer, Kilner and Sharma does not describe of make obvious at least “evaluate, in response to identifying that the threshold number of the plurality of different customers each have the respective dwell time in the first area of at least the threshold dwell time, correlated sales data of each product of the first set of at least one product and identify that a sales trend over time, relative to the sales data of a first product of the first set of at least one product, has a predefined relationship with at least a first trend threshold corresponding to the first product” (pgs. 15-16)
The Examiner respectfully disagrees. The combination of Shafer, Kilner, and Sharma the above mentioned limitation as expressed on pages 20-22 of this office action. The Applicant suggests that Shafer’s time of the sales floor is not a trend, nor a consideration of sales. The Examiner cited paragraph [0209] of Shafer which states that the network entity (i.e. inventory control circuit) may determine a “time of the sales floor” value or other indicator of the time that a particular product has spent on the retail floor without being sold (or in some cases without being handled, i.e. moved)”, which is a trend that considers sales. This measurement also captures the relationship between time and location of the product on the sales floor and sales and is used to suggest a price modification and/or a location change [0209]. The network may be configured to monitor and manage pricing of products and make automatic price modifications [0208]. The Examiner notes that the claim limitation does not specify a particular sales trend, therefore, Shafer teaches identifying a sales trend that applies to multiple products. 
 	As per claim 19, the Applicant argues that the office action relies on field of view of a camera, and on a predicted field of view of the customer of the threshold number of customers. 
The Examiner notes that the Applicant’s claim 19 states “wherein the threshold distance relationship corresponds to the predicted field of view based on the customers location and distance from a product support device supporting the first product”. The claim does not specify how the predicted field of view is captured. Kilner teaches face detection software that identifies the presence of human faces that appear within a predetermined spatial range (i.e. distance/field of view) of the camera and associated display screen (i.e. in-shot) [0039]. The camera and associated display screen is part of the display arrangement mounted on a shelf amongst products displayed for sale (i.e. product support device) [0033]. Therefore, the Examiner submits that Kilner teaches the limitations of claim 19.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 6 is objected to because of the following informalities:
Claim 6 line 1-2, “wherein the inventory control circuit is configured cause…” should read “wherein the inventory control circuit is configured to cause…”.
 Appropriate correction is required.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-12, and  19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shafer et al. (US 2014/0351098 A1) in view of Kilner et al. (US 2005/0197923 A1), and in further view of Sharma et al. (US 9,747,497 B1).
As per claim 1 (currently amended): Shafer teaches a retail store inventory management system, comprising (Shafer e.g. Figs. 1 and 22, An inventory management protocol configured for execution by a network entity 62 [0030]. A network of monitoring devices may be configured and installed within a retail sales environment to support various security, inventory, marketing, and/or other functionalities [0036].): 
Shafer teaches a point of sales system comprising multiple point of sale devices at a retail store, wherein the multiple point of sale devices are configured to track sales of products purchased at the retail store, wherein the point of sale devices are communicatively coupled with a distributed communication network
Shafer teaches a plurality of sensor systems distributed throughout the retail store and communicatively coupled with the communication network; and (Shafer e.g. Figs. 3 and 4; Fig. 3 is an example monitoring device (i.e. sensor) with specialized hardware [0009]. The monitoring device 10, which may also be referred to as a tag, may comprise a processor 28, a radio transmitter/receiver 46, an alarm 42, a battery 40, and a sensor 50 [0055]. Fig. 4 network includes monitoring devices 10 scattered throughout the retail floor 110 and generally correspond to retail articles to which they are likely attached [0070]. The monitoring devices 10 receive ping signals from ping nodes 66, transmit the ping node data to the server 63 and receive instructions from the router 65 (i.e. communicatively coupled) [0054].)
Shafer teaches an inventory control circuit communicatively coupled, over the communication network, with the point of sales system and the plurality of sensor systems, and memory storing code executed by the inventory control circuit, wherein the inventory control circuit is configured to (Shafer e.g. Fig. 4 is a network implemented in a retail environment [0010]. The network/monitoring system 30, may comprise a network entity 62 (i.e. inventory control circuit), at least one ping node 66, and at least one monitoring device 10 (Figs. 1-3 and [0038]). The network entity 62 (i.e. inventory control circuit) may be embodied as, include or otherwise control an inventory manager. The network entity 62, as an inventory manager, may be any means such as a device and/or circuitry operating in accordance with firmware, software, hardware, or a combination of hardware and firmware/software (e.g., the processor of the network 
Shafer teaches receive, based on sensor data from a set of at least one sensor of the plurality of sensors, customer monitoring data representative of locations of customers within the retail store as the customers move through the retail store; (Shafer e.g. Fig. 1, The network entity 62 (i.e. inventory control circuit) may be configured to record and analyze the path the various products take through the retail floor when in the possession of shopping customers. The network entity (i.e. inventory control circuit) may generate traffic density maps and/or profiles by storing the ping location data (i.e. sensor data) associated with monitoring devices 10 that move throughout the retail environment (i.e. the customer carrying the product associated with monitoring device 10 moving around the retail store). Traffic density maps or traffic density profiles may be reports or maps indicating shopping patterns or customer traffic or location patterns throughout a retail environment (i.e. customer monitoring data) [0172].)
Shafer teaches an aggregate of the customer monitoring data corresponding to a plurality of different customers passing through a first area within a first customer travel area (Shafer e.g. The network Shafer in view of Kilner and Sharma teach identify that a threshold number of the plurality of different customers each had a respective dwell time in the first area of at least a threshold dwell time, wherein the dwell time comprises an amount of time a respective one of the different customers spends in the first area; 
Shafer teaches identify that a number of the plurality of different customers in the first area via counting customers in a defined area (Shafer e.g.  The network entity 62 (i.e. inventory control circuit) may be configured to generate a time-based customer traffic density profile and generate a 
Shafer also teaches applying threshold criterion/rules to monitoring data (Shafer e.g. Conditions may be actively and passively monitored and the conditions may be compared to a set of rules (e.g. location or zone-based rules, time-based rules, or identity–based rules) to determine whether to initiate a functionality prescribed for a particular rule ([0079] and [0080]). The network entity (i.e. inventory control circuit) may be configured to determine if the current condition meets the at least one criterion in order to initiate an action such as threshold inventory quantity for a product, a threshold duration (e.g. time and date) that a product has been located on a sales floor, and a threshold number of monitoring devices from a given area move at the same time ([0214], [0209], and [0145]). 
Shafer does not explicitly teach applying a threshold criterion/rule to a customer count and identify that a threshold number of the plurality of 
However, Kilner teaches identify that a plurality of different customers each had a respective dwell time in the first area, wherein the dwell time comprises an amount of time a respective one of the different customers spends in the first area (Kilner e.g. Fig. 1, Kilner teaches a display arrangement comprising an image display device having a first camera directed towards positions adopted by users viewing the display (Abstract). Fig. 1 display arrangement is located at a predetermined position in a store (shop), mounted on a shelf amongst products displayed for sale [0033]. A display arrangement comprises a face detector for detecting human faces in images captured by the cameras ([0008]-[0013]). The statistical analysis module 160 maintains cumulative statistical data on the human faces detected locally by the camera 110 including a headcount of distinct faces (i.e. different customers), gender data, age category data and time spent by each detected face within a predetermined spatial range of the plasma display screen 130 (i.e. the in-shot time). The face detection/recognition module 150 is operable to detect both the in-shot time of each human face and the dwell time, which is the time for which the detected human face directly views (i.e. is oriented directly towards) the display screen 130 [0044]. The in-shot time and dwell time are assimilated as a customer profile [0052].)
combine Shafer’s tracking/monitoring system threshold criterion/rules with Kilner’s cumulative statistical analysis data that includes a customer headcount and respective dwell times to identify that a threshold number of the plurality of different customers each had a respective dwell time in the first area in order to give improved feedback to the originators of the advertising material as to the success of that material in persuading consumers to buy a product (Kilner e.g. [0013]). 
Shafer in view of Kilner do not explicitly teach a threshold dwell time.
However, Sharma explicitly teaches a threshold dwell time (Sharma e.g.  Sharma teaches a method and system for rating in-store media elements based on the measurement for behavior patterns and demographics of the audience in the vicinity of the media element (Abstract). The behavior patterns comprise traffic count, dwell time, impression, and impact to audience (col. 4 lines 27-29). Sharma teaches comparing a dwell time to a predefined threshold to determine a degree of interest (Sharma e.g. If the shopper does not show any interest to the media element, the shopper is just passing by the zone of influence, or if the dwell time is under the predefined threshold, the degree of interest could be made zero by setting the dwell time zero (col. 20 lines 35-41).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to combine Shafer in 
Shafer, Kilner, and Sharma’s inventions are directed towards collecting customer data and monitoring customer interaction with a product. Furthermore, all of the claimed elements were known in the prior arts of Shafer, Kilner, and Sharma and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Shafer in view of Kilner teach identify a direction each customer of the threshold number of different customers is looking while within the first area and during the respective customer's dwell time in the first area;
Shafer in view of Kilner teach identify a threshold number of different customers with a respective dwell time via the combination of Shafer's threshold criterion/rules for monitoring data and Kilner's cumulative statistical analysis data of a customer headcount and respective dwell times as identified in above claim 1c(ii).  

However, Kilner teaches identify a direction each customer is looking while in the first area and during the respective customer’s dwell time in the first area (Kilner e.g. The face detection/recognition module 150 is operable to detect both the in-shot time of each human face and the dwell time, which is the time for which the detected human face directly views (i.e. is oriented directly towards) the display screen 130 [0044]. The face detection/recognition module 150 determines whether or not the human face is still in shot (i.e. looking in the direction of). If it is determined that the human face is not in shot then an in-shot timer is stopped [0068]. Also, a face "tracking" technique, operable to associate detected faces or face positions in a group of successive images is used [0096]. The face detector attempts to detect one or more faces in each image. When a face is detected, a Kalman filter 10560 is established to track the position of that face (Fig. 14 & [0125]).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Shafer’s monitoring system (e.g. video surveillance) to include video analysis to determine the respective dwell time and direction each customer is looking for a plurality of customers in an area as taught by Kilner in order to give improved feedback to the originators of the advertising material as to the 
Shafer in view of Kilner and Sharma teach identify, in response to identifying that the threshold number of the plurality of different customers each have the respective dwell time in the first area of at least the threshold dwell time, a first set of at least one product positioned adjacent the first area based on the direction each of the threshold number of different customers is looking during the respectiveResponse to Non-Final Office Action dwell time and within a respective predicted field of view of a respective customer of the threshold number of customers; 
Shafer in view of Kilner and Sharma teach identifying that the threshold number of the plurality of different customers each have the respective dwell time in the first area of at least the threshold dwell time (See above claim 1c(ii).)
Shafer in view of Kilner teach identify a direction each of the threshold number of different customers is looking during the respective dwell time (See above claim 1c(iii).)
Shafer teaches identify a first set of at least one product positioned adjacent the first area based on customer movement Page 3 of 17(Shafer e.g. Figs. 1 and 15, Shopping patterns and customer traffic patterns may be analyzed to improve product placement and pairing and determine the effectiveness of various displays and store setups [0172]. The network can utilize monitoring devices 10 to operate as a “customer tag” for association with 
Shafer does not explicitly teach Response to Non-Final Office Actionidentify a first set of at least one product based on the direction a customer is looking during the respectiveResponse to Non-Final Office Action dwell time and within a respective predicted field of view of a respective customer.
However, Kilner teaches identify a first set of at least one product based on the direction a customer is looking during the respectiveResponse to Non-Final Office Action dwell time and within a respective predicted field of view of a respective customer. (Kilner e.g. Figs. 1 and 7; Fig. 7 is a GUI of a store layout and the locations of a plurality of display arrangements. The regions 710 represent shelves on which products are displayed and the positions of individual display arrangements comprising display screens and associated cameras are represented by the camera icons [0080]. The display arrangement face detection/recognition module 150 comprises face detection software to identify the presence of human faces that appear within a predetermined 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Shafer’s monitoring system (e.g. video surveillance) to include video analysis to determine a direction each customer is looking and identify a first set of at least one product positioned adjacent to the first area as taught by Kilner in order to give improved feedback to the originators of the advertising material as to the success of that material in persuading consumers to buy a product (Kilner e.g. [0013]).
Shafer in view of Kilner and Sharma teach evaluate, in response to identifying that the threshold number of the plurality of different customers each have the respective dwell time in the first area of at least the threshold dwell time, correlated sales data of each product of the first set of at least one product and identify that a sales trend over time, relative to the sales data of a first product of the first set of at least one product, has a predefined relationship with at least a first trend threshold corresponding to the first product; and 
Shafer in view of Kilner and Sharma teach identify that the threshold number of the plurality of different customers each have the respective dwell time in the first area of at least the threshold dwell time (See claim 1c(ii) above).
Shafer teaches evaluate correlated sales data of each product of the first set of at least one product and identify that a sales trend over time, relative to the sales data of a first product of the first set of at least one product, has a predefined relationship with at least a first trend threshold corresponding to the first product (Shafer e.g. The network may be configured to monitor and manage pricing of products [0208]. The network entity 62 (i.e. inventory control circuit) may be configured to change the price of a product (or suggest the change of a price for the product) based on various factors. When the monitoring device is commissioned or is placed on the sales floor, a time and date threshold for the monitoring device may be defined in the memory of the network entity (i.e. inventory control circuit). The network entity 62 (i.e. inventory control circuit) may be configured to implement a timer and determine a “time on the sales floor” value or other indicator of the time that a particular product has spent on the retail floor without being sold (or in some cases without being even handled, i.e., moved) (i.e. sales data/trend). If the time on the sales floor value reaches a threshold level (i.e. a first trend threshold), the price for the article 
Shafer teaches identify a first action to be performed relative to the first product as a function of the sales trend relative to the sales data of the first product (Shafer e.g. The network entity 62 (i.e. inventory control circuit) may be configured to change the price of a product (or suggest the change of a price of the product) based on various factors. If the time on the sales floor without being sold (i.e. sales trend) value reaches a threshold level, the price for the article that a monitoring device 10 is associated with may be modified or at least a message may be sent by the network entity 62 (i.e. inventory control circuit) to store management to identify the corresponding product and suggest a price modification (i.e. first action to be performed). Alternatively, the monitoring device may alarm when a threshold is reached indicating to sales personnel that the monitoring device 10 should be moved to the clearance rack (i.e. action to be performed) [0209].), Shafer teaches wherein the first action comprises: evaluate pricing of the first product based on location within the retail store and change the price of the first product based on the evaluation of the pricing (Shafer e.g. Information regarding the effects (e.g., sales effects, customer traffic effects, etc.) of moving product display racks and associated products within the store may be determined based on the movement of customers and the sales of the associated products. The traffic density map may be employed by store management to define areas of high, medium and low traffic, thus creating customer traffic profiles. Such maps may be utilized by department store owners for setting pricing of retail display locations [0173]. The network may be configured to monitor and manage pricing of products and make automatic price modification [0208]. The network entity 62 (i.e. inventory control circuit) may be configured to present visual or audible information about pricing of at least one product that is related to a product affixed to the monitoring device (i.e. competing product) via a relationship defined in a data structure stored in a memory device of the network entity (i.e. inventory control circuit) [0196]. The price may be modified based on the sales of related products [0209].).
As per claim 10 (currently amended): Shafer teaches a method of managing inventory at a retail store (Shafer e.g. Systems, methods, and apparatuses for tracking of retail products. The network can communicate wirelessly to the monitoring devices to perform varying functions such as inventory tracking, security monitoring, marketing functions, and/or other tasks that may be suited to a commercial or retail environment [0037].), comprising: by an inventory control circuit (Shafer e.g. Fig. 1, An inventory 
Shafer teaches receiving, based on sensor data from a set of at least one sensor of a plurality of sensors communicatively coupled with a distributed communication network, customer monitoring data Page 6 of 18 Application No. 15/803,343 Response to Non-Final Office Action representative of locations of a plurality of different customers within the retail store as the customers move through the retail store; (See claim 1c(i) for response.)
Shafer in view of Kilner and Sharma teach identifying, from an aggregate of the customer monitoring data corresponding to the customers passing through a first area within a first customer travel area, that a threshold number of the plurality of different customers each had a respective dwell time in the first area of at least a threshold dwell time, wherein the dwell time comprises an amount of time a respective one of the different customers spends in the first area; (See claim 1c(ii) for response.)
Shafer in view of Kilner teach identifying a direction each customer of the threshold number of different customers is looking while within the first area and during the respective customer's dwell time in the first area; (See claim 1c(iii) for response.)
Shafer in view of Kilner and Sharma teach identifying, in response to identifying that the threshold number of the plurality of different customers each have the respective dwell time in the first area of at least the threshold dwell time, a first set of at least one product positioned adjacent the first area based on the direction each of the threshold number of different customers is looking during the respective dwell time and within a respective predicted field of view of a respective customer of the threshold number of customers; (See claim 1c(iv) for response.)
Shafer in view of Kilner and Sharma teach evaluating, in response to identifying that the threshold number of the plurality of different customers each have the respective dwell time in the first area of at least the threshold dwell time, correlated sales data of each of the first set of at least one product (See claim 1c(v) for response.), Shafer teaches wherein the sales data is accessed over a distributed communication network and tracked by multiple point of sale devices configured to track sales of products purchased at the retail store (Shafer e.g. Network/Monitoring system 30 and the monitoring device 10 may be configured to interface with sales systems, point of sales terminals, etc. The monitoring devices may be configured as a tag or device that may leverage connectively to multiple networks [0067]. A network coordinates and tracks retail products connected to and electronically associated with monitoring devices [0037]. For example, information regarding the effects (e.g., sales effects, customer traffic effects, etc.) of moving product display racks and associated products within the store may be determined based on the movement of customers and the sales of the associated products [0173].); 
Shafer teaches identifying a sales trend over time, relative to the sales data of a first product of the first set of at least one product, having a predefined relationship with at least a first trend threshold corresponding to the first product (See claim 1c(v) for response.); and 
Shafer teaches identifying a first action to be performed relative to the first product as a function of the sales trend relative to the sales data of the first product, wherein the first action comprises: evaluating pricing of the first product based on location within the retail store and changing the price of the first product based on the evaluation of the pricing. (See claim 1c(vi) for response.)
As per claim 2 (previously presented): Shafer in view of Kilner and Sharma teach the system of claim 1, Shafer also teaches wherein the plurality of sensor systems comprise a plurality of cameras distributed through the retail store and each oriented to capture image data of an area of at least one customer travel area of multiple customer travel areas on a sales floor wherein each of the multiple customer travel areas are proximate multiple different products offered for sale at the retail store (Shafer e.g. The network entity 62 (i.e. inventory control circuit) can track and log locations of multiple monitoring devices 10 through the commercial environment and perform associated security functionality based on the location of the monitoring device 10 [0084]. Monitoring device 10 include a sensor 50 such as cameras [0057]. The sensor 50 may be embodied as any of various sensing devices configured to detect motion, light, images, sound, tampering, or other environmental stimuli [0142]. Tracking of the monitoring device 10 or surveillance of the individual possessing the monitoring device can performed with cameras. The network entity (i.e. inventory control circuit) can transmit a signal to the retail store camera overlooking that location to begin monitoring 
Shafer does not explicitly teach, however, Kilner teaches an image processing system, wherein the image processing system is configured to access the image data from the plurality of cameras and identify, from image processing of the image data, the direction each customer of the threshold number of different customers is looking while within the first area and during the respective customer's dwell time; and 
Shafer in view of Kilner teach identify a direction each customer of the threshold number of different customer is looking while within the first area and during the respective customer’s dwell time (See claim 1c(iii) above.)
Shafer does not explicitly teach, however, Kilner teaches an image processing system, wherein image processing system is configured to access the image data from the plurality of cameras and identify, from the processing of the image data, the direction each customer of the threshold number of different customer is looking while within the first area and during the respective customer’s dwell time (Kilner e.g. Figs. 1-5, Fig. 1 display arrangement 100 comprises a face detection/recognition module 150 [0033]. The face detection/recognition module 150 comprises face detection software to identify the presence of human faces that appear within a predetermined spatial range of the camera (and associated display screen) and face recognition software [0039]. The face detection/recognition module 150 is operable to detect both the in-shot time of 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Shafer’s monitoring system (e.g. video surveillance) to include image processing to determine the respective dwell time and direction each customer is looking for a plurality of customers in an area as taught by Kilner in order to give improved feedback to the originators of the advertising material as to the success of that material in persuading consumers to buy a product (Kilner e.g. [0013]).
Shafer teaches a product database comprising product identifiers for each of the multiple different products and corresponding locations on the sales floor; (Shafer e.g. Figs. 1-3, The network entity (i.e. inventory control circuit) may be enabled to query monitoring devices 10 for product information or store product information in association with each monitoring device identifier in a database (e.g. in the memory device) [0216]. The product information include at least one Universal Product Code (UPC) and/or any other data [0093]. The product information may be the UPC, SKU, retail price, potential price change schedule, 
Shafer in view of Kilner teach wherein the inventory control system is configured to receive the image data and is communicatively coupled with the product database and in identifying the first set of at least the one product the inventory control system is configured to identify the first set of at least oneResponse to Final Office Action product based on a threshold distance relationship between a location within the retail store of the first area, the direction each customer of the threshold number of different customers is looking while within the first area and during the respective customer's dwell time, and location data of products defined with the product database.
Shafer teaches the inventory control system is configured to receive the image data and is communicatively coupled with the product database (Shafer e.g. Figs. 1-3 show the network entity 62 (i.e. inventory control circuit) is coupled to a monitoring device 10 (i.e. camera) (Fig. 3) and a memory device 27 (Fig. 2). The network entity 62 (i.e. inventory control circuit) may be configured to receive 
Shafer also teaches and in identifying the first set of at least the one product the inventory control system is configured to identify the first set of at least oneResponse to Final Office Action product based on a threshold distance relationship between a location within the retail store of the first area (Shafer e.g. The network entity (i.e. inventory control circuit) can track and log locations of multiple monitoring devices 10 (and associated products) through the commercial environment [0084].  A marketing compliance set design indicates where commercial products are to be placed within the commercial environment. The network entity (i.e. inventory control circuit) may be configured to perform operations of determining a location of a monitoring device 10, determining a product type for a product affixed to the monitoring device, and comparing the location of the product to a marketing compliance set design [0207]. The ping node signals generated by the ping nodes may be used for locating a monitoring device 10. A monitoring device may be configured to report to the network entity (i.e. inventory control circuit) that the 
Shafer in view of Kilner teach identify the direction each customer of the threshold number of different customer is looking while within the first area and during the respective customer’s dwell time (See claim 1c(iv) above.) 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to combine Shafer’s monitoring system threshold criterion/rules with Kilner’s image processing system and cumulative statistical analysis data that includes a customer headcount and dwell time in order to give improved feedback to the originators of the advertising material as to the success of that material in persuading consumers to buy a product (Kilner e.g. [0013]).
As per claims 3 and 12 (currently amended): Shafer in view of Kilner and Sharma teach the system of claim 1, Shafer also teaches wherein the inventory control circuit is configured to and method of claim 10 further comprising: identifying that the first product is to be moved and communicating instructions to a portable worker user interface unit associated with a worker to cause the worker user interface unit to display instructions directing the worker to reposition multiple items of the first product that are located at a first location of a product support device to a different second location on the product support device when the sales trend has the predefined relationship with the first trend threshold. (Shafer e.g. The network entity 62 (i.e. inventory control circuit) may be configured to implement a timer and determine a “time on the sales floor” value or indicator of the time that a particular product has spent on the retail floor without being sold or handled. When the monitoring device 10 (i.e. first product) is commissioned or is placed on the sales floor (i.e. first location), a time and date threshold for the monitoring device 10 may be defined in the memory of the network entity (i.e. inventory control circuit) 92. For example, a thirty day threshold may be set. The monitoring device may alarm when the threshold is reached indicating to sales personnel that the monitoring device should be moved to the clearance rack (i.e. second location) [0209]. The network may include an alert device 5 which may be configured to send and receive transmissions, such as a personal digital assistant ("PDA"), personal computer, laptop computer, server, smart phone, override device, and/or other electrical device capable of communicating. The alert device convey alert messages and/or other data to a user based on data received from the network entity (i.e. inventory control circuit). For example the network entity 62 (i.e. inventory control circuit) may send an alert message to the alert device 5 indicating the location of the monitoring device 10 and a message, such as “remove article from fitting room” (i.e. instructions) [0119].)
As per claim 11 (previously presented): Shafer in view of Kilner and Sharma teach the method of claim 10, further comprising
Shafer teaches receiving image data from a plurality of cameras distributed through the retail store and each oriented to capture image data of an area of at least one customer travel area of multiple customer travel areas on a sales floor wherein each of the multiple customer travel areas are proximate multiple different products offered for sale at the retail store (See claim 2 for response.), Shafer teaches wherein the plurality of cameras are communicatively coupled with the communication network; (Shafer e.g. The network entity 62 (i.e. inventory control circuit) may be connected either wirelessly and/or with wired medium to other networks such as a camera security network. The network entity (i.e. inventory control circuit) may be configured to receive information from and transmit instructions to cameras [0148].) 
Shafer in view of Kilner teach accessing the image data from the plurality of cameras and determining identifying, from image processing of the image data, the direction each customer of the threshold number of different customers is looking while within the first area and during the respective customer's Page 7 of 18Response to Final Office Actiondwell time; and (See claim 2a for response.)
Shafer in view of Kilner teach wherein the identifying the first set of at least one product comprises identifying the first set of at least one product based on a threshold distance relationship between a location within the retail store of the first area, the direction each customer of the threshold number of different customers is looking while within the first area and during the respective customer's dwell time, and location data of products defined with the product database
As per claim 19 (currently amended): Shafer in view of Kilner and Sharma teach the system of claim 2, Kilner also teaches wherein the threshold distance relationship corresponds to the predicted field of view based on the customers location and distance from a product support device supporting the first product. (Kilner e.g. Fig. 1, Kilner teaches a display arrangement comprising an image display device having a first camera directed towards positions adopted by users viewing the display (Abstract). Fig. 1 display arrangement is located at a predetermined position in a store (shop), mounted on a shelf amongst products displayed for sale [0033]. A display arrangement comprises a face detector for detecting human faces in images captured by the cameras ([0008]-[0013]). The face detection/recognition module 150 comprises face detection software to identify the presence of human faces that appear within a predetermined spatial range (i.e. distance/predicted field of view) of the camera (and associated display screen) (i.e. in-shot) and face recognition software [0039].)
As per claim 20 (previously presented): Shafer in view of Kilner and Sharma teach the system of claim 1, Shafer in view of Kilner and Sharma also teach wherein the inventory control circuit, in identifying that the threshold number of the plurality of different customers each had the respective dwell time of at least the threshold dwell time, is further configured to identify that within a threshold period of time that the threshold number of the plurality of different customers had the respective dwell time in the first area of at least the threshold dwell time. 
Shafer in view of Kilner and Sharma teach identifying that the threshold number of the plurality of different customers each had the respective dwell time of at least the threshold dwell time (See claim 1c(ii) above).
a threshold duration (e.g. time and date) that a product has been located on a sales floor, and a threshold number of monitoring devices from a given area move at the same time ([0214], [0209], and [0145]).)
Shafer does not explicitly teach identify that within a threshold period of time that the threshold number of the plurality of different customers had the respective dwell time in the first area of at least the threshold dwell time.
Kilner teaches identify a number of the plurality of customers had a respective dwell time in the first area within a given period of time (Kilner e.g. Fig. 1, Kilner teaches a display device with positioned camera to detect viewer/human faces ([0008]-[0013]). The statistical analysis module 160 maintains cumulative statistical data on the human faces detected locally by the camera 110 including a headcount of distinct faces, gender data, age category data and time spent by each detected face within a predetermined spatial range of the plasma display screen 130 (i.e. the in-shot time). The face detection/recognition module 150 is operable to detect both the in-shot time of each human face and the dwell time, which is the time for which the detected human face directly views (i.e. is oriented directly towards) the display screen 130. A cumulative dwell 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to combine Shafer’s monitoring system threshold criterion/rules with Kilner’s cumulative statistical analysis data that includes a customer headcount and respective dwell time to identify that within a threshold period of time that a threshold number of the plurality of different customers had the respective dwell time in the first area in order to give improved feedback to the originators of the advertising material as to the success of that material in persuading consumers to buy a product (Kilner e.g. [0013]).
As per claim 21 (currently amended): Shafer in view of Kilner and Sharma teach the system of claim 1, Shafer in view of Kilner also teach wherein the inventory control circuit is configured to receive, from portable user devices associated with multiple customers of the plurality of different customers while within the first area, user device sensor data and determine a dwell time of the multiple customers based on the sensor data and the user device sensor data from the portable user devices. 
Shafer teaches wherein the inventory control circuit is configured to receive, from portable user devices associated with multiple customers of the plurality of different customer while within the first area, user device sensor data and determine a customer movement profile (Shafer e.g. Monitoring devices associated with individuals may be referred to as personal monitoring devices or tags (i.e. user device sensor). The 
Shafer does not explicitly teach determine a dwell time of the multiple customers based on the sensor data and the user device sensor data from the portable user devices.
However, Kilner teaches determine a dwell time of the multiple customers based on sensor data (Kilner e.g. The statistical analysis module 160 maintains cumulative statistical data on the human faces detected locally by the camera 110 including a headcount of distinct faces, gender data, age category data and time spent by each detected face within a predetermined spatial range of the plasma display screen 130 (i.e. the in-shot time). The face detection/recognition module 150 is operable to detect both 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to combine Shafer’s customer movement profile data with Kilner’s cumulative statistical analysis data that includes a customer headcount and respective dwell times in order to give improved feedback to the originators of the advertising material as to the success of that material in persuading consumers to buy a product (Kilner e.g. [0013]).
Claims 4-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shafer et al. (US 2014/0351098 A1) in view of Kilner et al. (US 2005/0197923 A1), in further view of Sharma et al. (US 9,747,497 B1), in further view of Bemer et al. (WO 2001/61552 A2), and in further view of Morgan (US 2010/0200657 A1).
As per claims 4 and 13 (previously presented): Shafer in view of Kilner and Sharma teach the system of claim 1 and method of claim 10, wherein the inventory control circuit is configured to (Shafer e.g. network entity 62): 
Shafer teaches evaluate inventory management data and identify a previous task associated with the first product (Shafer e.g. The network entity 62 (i.e. inventory control circuit) may be configured to analyze data to identify and classify various conditions based on the analyzed data [0219]. The efficiency of shelf stocking, product placement, and other activities may be monitored and evaluated using data indicative of the movement of monitoring devices 10 [0220]. Monitoring devices 10 associated with particular products, product displays,  Shafer in view of Kilner and Sharma do not explicitly teach, however, Bemer teaches  and identify a previous task associated with the first product that was indicated as being performed (Bemer e.g. Bremer teaches a method for prompting an employee working in a retail establishment to perform a task. The method also includes outputting an indication that the task may have been performed and/or verifying whether the task has been performed. (Abstract). Fig. 6 is an exemplary embodiment of assigned task database 74 which stores information about a least one task that has been assigned to at least one employee. The database table include a completion time field 116 for storing the time at which that assigned task was completed (if at all) (pg. 64 lines 20-29); 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Shafer in view of Kilner and Sharma’s tracking/monitoring system to include identifying previous tasks as being performed as taught by Bemer in order to help increase employee productivity and increase the efficiency and profitability of their (employers) businesses (Bemer e.g. pg. 8 lines 12-15).
Shafer in view of Kilner, Sharma, and Bemer do not explicitly teach, However, Morgan teaches determine, based on the sales trend having the predefined relationship with the first trend threshold, that the previous task associated with the first product was not performed; (Morgan e.g. Morgan teaches a computerized system for tracking product sales from product display units [0007]. Fig. 6 data graph relating to product sales. By comparing the historical/actual sales curve for the product over time, an analysis can be made to whether a product display unit was properly placed and utilized by the store [0035].  Upon the occurrence of a specified event relating to sales of product associated with a given product map, the product sales tracking code may be configured to send an electronic message to the specific product manufacturer identified with the product map. Where the specified event identifies that product sales for product loaded into the product display unit associated with the given product map reflect that the product display unit likely has not been properly located (i.e. task not performed), the specific product manufacturer may be notified of the problem so that an on-site inspection can be made [0037].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Shafer in view of Kilner, Sharma, and Bemer’s tracking/monitoring system to identifying, based on sales trend, that the previous task associated with the first product was not performed as taught by Morgan in order to evaluate the effectiveness of promotional product display units and/or monitor whether retailers are properly using or placing such promotional product display units (Morgan e.g. [0003]).
Shafer in view of Kilner and Sharma do not explicitly teach, however, Bemer teaches cause, in response to determining that the previous task associated with the first product was not performed, the previous task to be performed. (Bemer e.g. After verifying whether a task has been performed, computer 22 can perform a number of different functions based upon the result of the verification. For any task which has not been performed, computer 22 may then send out a reminder to the employee originally assigned to the task to perform the task, or may output a prompt to a second employee to perform the task (in which case computer 22 may also send an indication to the first employee that he or she is no longer assigned to perform the task) (pg. 54 lines 11-18).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Shafer in view of Kilner and Sharma’s tracking/monitoring system to include identifying previous tasks as being performed as taught by Bemer in order to help increase employee productivity and increase the efficiency and profitability of their (employers) businesses (Bemer e.g. pg. 8 lines 12-15).
Shafer, Kilner, Sharma, Bemer, and Morgan’s inventions are all directed towards collecting customer/product data and monitoring customer interaction with a product. Furthermore, all of the claimed elements were known in the prior arts of Shafer, Kilner, Sharma, Bemer, and Morgan and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As per claim 5 (previously presented): Shafer in view of Kilner, Sharma, Bemer, and Morgan teach the system of claim 4, Morgan also teaches wherein the inventory control circuit is configured to direct, as a second action and in response to determining that the previous task associated with the first product was not performed, a worker to audit a quantity of the first product adjacent the first area to confirm that the previous task was not performed. (Morgan e.g. Upon the occurrence of a specified event relating to sales of product associated with a given product map, the product sales tracking code may be configured to send an electronic message to the specific product manufacturer identified with the product map. Where the specified event identifies that product sales for product loaded into the product display unit associated with the given product map reflect that the product display unit likely has not been properly located (i.e. task not performed), the specific product manufacturer may be notified of the problem so that an on-site inspection can be made [0037].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Shafer in view of Kilner, Sharma, and Bemer’s tracking/monitoring system to identifying, based on sales trend, that the previous task associated with the first product was not performed as taught by Morgan in order to evaluate the effectiveness of promotional product display units and/or monitor whether retailers are properly using or placing such promotional product display units (Morgan e.g. [0003]).
Claims 6-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shafer et al. (US 2014/0351098 A1) in view of Kilner et al. (US 2005/0197923 A1), in further view of Sharma et al. (US 9,747,497 B1), and in further view of Vierra (US 2015/0186911 A1).
As per claims 6 and 15 (currently amended): Shafer in view of Kilner and Sharma teach the system of claim 1 and method of claim 10, wherein the inventory control circuit is configured cause a pricing evaluation system to access a competitor's web site and obtain competitor pricing of the first product from the competitor's web site; wherein the inventoryPage 5 of 18 Application No. 15/803,343control circuit in performing the evaluating the pricing of the first product is configured to evaluate the pricing of the first product based on the location within the retail store and the competitor pricing of the first product.
Shafer teaches wherein the inventoryPage 5 of 18 Application No. 15/803,343control circuit in performing the evaluating the pricing of the first product is configured to evaluate the pricing of the first product based on the location within the retail store and the competitor pricing of the first product (Shafer e.g. Information regarding the effects (e.g., sales effects, customer traffic effects, etc.) of moving product display racks  and associated products within the store (i.e. location) may be determined based on the movement of customers and the sales of the associated products. The traffic density map may be employed by store management to define areas of high, medium and low traffic, thus creating customer traffic profiles. Such maps may be utilized by department store owners for setting pricing of retail display locations [0173]. The network may be configured to monitor and manage pricing of products and make automatic price modification [0208]. The network entity 62 (i.e. inventory control circuit) may be configured to present visual or audible information about pricing of at least one product that is related to a product affixed to the monitoring device (i.e. competing product) via a relationship defined in a data structure stored in a memory 
Shafer in view of Kilner and Sharma do not explicitly teach, however, Vierra teaches wherein the inventory control circuit is configured to access a competitor's web site and obtain the competitor pricing of the first product from the competitor's web site (Vierra e.g. Figs. 1 & 3, A computer system that is configured for displaying (e.g. on an electronic display associated with a particular product in a brick-and-mortar store) a first price for a particular product. The system monitors one or more competitor websites for competing prices (Abstract and [0040]).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Shafer in view of Kilner and Sharma’s tracking/monitoring system to include obtaining competitor pricing from a competitor’s website as taught by Vierra to adjust prices in order to increase anticipated sales and/or profits (Vierra e.g. [0016]).
As per claims 7 and 16 (previously presented): Shafer in view of Kilner, Sharma, and Vierra teach the system of claim 6 and method of claim 15, Shafer in view of Kilner and Sharma do not teach, however, Vierra teaches wherein the inventory control circuit is configured to identify when the competitor pricing of the first product is a threshold difference from a pricing of the first product at the retail store, and to implement the changing of the price of the first product at the retail store when there is the threshold difference in the price of the first product at the retail store from the competitor pricing. (Vierra e.g. Figs. 1 and 3, A system for re-pricing one or more products is configured to substantially automatically adjust a price of 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Shafer in view of Kilner and Sharma’s tracking/monitoring system to include obtaining competitor pricing from a competitor’s website as taught by Vierra to adjust prices in order to increase anticipated sales and/or profits (Vierra e.g. [0016]).
As per claims 8 and 17 (original): Shafer in view of Kilner, Sharma, and Vierra teach the system of claim 6 and method of claim 15, Shafer also teaches wherein the inventory control circuit, in identifying that the sales trend has the predefined relationship with at least the first trend threshold, is configured to identify that a quantity of sales of the first product has changed by at least the first trend threshold from a predicted sales quantity. (Shafer e.g. Conditions may be actively or passively monitored (e.g. by the network entity (i.e. inventory control circuit) and/ or the monitoring devices themselves recording or analyzing data in real-time) and the conditions may be compared to a set of rules to determine whether to initiate a functionality prescribed for a particular rule [0079]. For example, the network entity 62 (i.e. inventory control circuit) may be configured to change the price of a product (or suggest the change of a price for the product) based on various factors such as time on sales floor without being sold or handled. If the time on the sales floor value reaches a 
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shafer et al. (US 2014/0351098 A1) in view of Kilner et al. (US 2005/0197923 A1), in further view of Sharma et al. (US 9,747,497 B1), and in further view of Morgan (US 2010/0200657 A1).
As per claims 9 and 18 (currently amended): Shafer in view of Kilner and Sharma teach the system of claim 1 and method of claim 10, wherein the inventory control system in identifying the first sales trend is configured to: 
Shafer in view of Kilner and Sharma do not teach, however, Morgan teaches identify that the first product is displayed at two different locations, including the first area and a different location within the retail store; (Morgan e.g. Morgan teaches a promotional product display fixtures build and mapping system that facilitates product tracking [0002]. The system includes a product map defined by unique identification data that identifies the product type and the product holding location [0007]. Manufacturers can compare sales from exactly the same display type, placed in two different locations within a store to determination of the best location within a store for a given product display type [0043]. The Examiner submits that the product is identified by the product map and identification data.)

Shafer do not explicitly teach, however, Kilner teaches evaluate dwell times of different sets of customers at each of the at least two different locations where the first product is displayed; (Kilner e.g. Kilner teaches an image display device having a first camera directed towards positions adopted by users viewing the display [0009]. For a given global face ID, detection times and dwell times at each different camera are collated to track the progress of a given customer through the store and to establish the time spent viewing each display screen (i.e. dwell time) [0077]. Each camera has a pull-down menu of associated local statistics including local headcount and dwell time (cumulative, by customer or otherwise) [0083]. In the statistical analysis unit 610, the global headcount and demographics analyser 612 collates headcount statistics from each of the local display arrangements thus provides a comparison of the number of viewers attracted to each display [0076]. The Examiner submits that Kilner teaches evaluating dwell times at all display units.)
Shafer in view of Kilner and Sharma do not teach, however, Morgan teaches evaluate sales data attributed to each the different locations; and (Morgan e.g. Figs. 5-6, Using product mapping technology and unique item 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Shafer in view of Kilner and Sharma’s tracking/monitoring system to include identifying products displayed at two different locations as taught by Morgan in order to evaluate the effectiveness of promotional product display units and increase market share and/or revenue (Morgan e.g. [0003]).
Shafer in view of Kilner and Sharma do not teach, however, Morgan teaches compare sales of the first product retrieved by customers adjacent the first area to sales of the first product retrieved by customers at the different location within the retail store. (Morgan e.g. Figs. 5-6, Manufacturers can compare sales from exactly the same display type, placed in two different locations within a store to determination of the best location within a store for a given product display type [0043]. Using product mapping technology and unique item identification data, subsequent sales of products can then be distinguished as between standard shelf sales and promotion product display unit sales, enabling comparative sales analysis [0045].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Shafer in view of Kilner and Sharma’s tracking/monitoring system to include identifying products displayed at two different locations as taught by Morgan in order to evaluate the effectiveness .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605.  The examiner can normally be reached on M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624